In an action to recover damages for personal injuries, the third-party defendant appeals from so much of an order of the Supreme Court, Nassau County (McCarty, J.), dated March 23, 2001, as denied those branches of* its motion for summary judgment which were to dismiss the second and third causes of action of the third-party complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff, an employee of the third-party defendant, al*280legedly slipped and fell on a puddle of water on a kitchen floor in the defendant’s campus while acting within the scope of her employment. At the time of the accident, the defendant and the third-party defendant were parties to a contract under which the third-party defendant provided food service on the defendant’s campus. We agree with the Supreme Court that there is a question of fact as to whether the third-party defendant exercised reasonable care in its operations under the contract. Thus, summary judgment dismissing the third-party causes of action for contractual indemnification/contribution and breach of contract was correctly denied. Krausman, J. P., Luciano, Smith and Adams, JJ., concur.